                                                                                  Case 2:20-cv-02291-DOC-KES Document 265-2 Filed 04/12/21 Page 1 of 78 Page ID
                                                                                                                   #:5871



                                                                                   1   SPERTUS, LANDES & UMHOFER, LLP
                                                                                       Matthew Donald Umhofer (SBN 206607)
                                                                                   2   Elizabeth A. Mitchell (SBN 251139)
                                                                                       617 W. 7th Street, Suite 200
                                                                                   3   Los Angeles, California 90017
                                                                                       Telephone: (213) 205-6520
                                                                                   4   Facsimile: (213) 205-6521
                                                                                       mumhofer@spertuslaw.com
                                                                                   5   emitchell@spertuslaw.com
                                                                                   6
                                                                                       Attorneys for Plaintiffs
                                                                                   7
                                                                                   8                              UNITED STATES DISTRICT COURT
                                                                                   9                         CENTRAL DISTRICT OF CALIFORNIA
                                                                                  10
                                                                                        LA ALLIANCE FOR HUMAN                   Case No. 2:20-cv-02291-DOC-KES
                                 TELEPHONE 310-826-4700; FACSIMILE 310-826-4711




                                                                                  11    RIGHTS, an unincorporated
Spertus, Landes & Umhofer, LLP




                                                                                        association, JOSEPH BURK,               Assigned to Judge David O. Carter
                                                                                  12
                                         1990 SOUTH BUNDY DR., SUITE 705




                                                                                        HARRY TASHDJIAN, KARYN
                                                                                        PINSKY, CHARLES MALOW,
                                             LOS ANGELES, CA 90025




                                                                                  13    CHARLES VAN SCOY, GEORGE                DECLARATIONS OF REVEREND
                                                                                        FREM, GARY WHITTER, and                 ANDREW J. BALES, M.A.T., HAL
                                                                                  14    LEANDRO SUAREZ, individuals,            BASTIAN, MARY BRANNON,
                                                                                                                                JOSEPH BURK, MARIA DIAZ,
                                                                                  15                        Plaintiffs,         GREGORY GIBSON, JAVIER
                                                                                                                                GONZALES, ANN JACKSON,
                                                                                  16          v.                                WENZIAL JARRELL, CHARLES
                                                                                                                                MALOW, KARYN PINSKY, LISA
                                                                                  17    CITY OF LOS ANGELES, a                  RICH, MARK SHINBANE, DON
                                                                                        municipal entity; COUNTY OF LOS         STEIER, DEISY SUAREZ,
                                                                                  18    ANGELES, a municipal entity; and        LEANDRO SUAREZ, LEANDRO
                                                                                        DOES 1 through 20 inclusive,            SUAREZ, HARRY TASHDIJIAN,
                                                                                  19                                            CHARLES VAN SCOY, AND LUIS
                                                                                                            Defendants.         ZALDIVAR IN SUPPORT OF
                                                                                  20                                            PLAINTIFFS’ MOTION FOR
                                                                                                                                PRELIMINARY INJUNCTION
                                                                                  21
                                                                                  22
                                                                                  23
                                                                                  24
                                                                                  25
                                                                                  26
                                                                                  27
                                                                                  28

                                                                                             DECLARATIONS ISO MOTION FOR PRELIMINARY INJUNCTION
                                                                                  Case 2:20-cv-02291-DOC-KES Document 265-2 Filed 04/12/21 Page 2 of 78 Page ID
                                                                                                                   #:5872



                                                                                   1                               INDEX OF DECLARATIONS
                                                                                   2
                                                                                   3   Title
                                                                                   4   Declaration of Rev. Andrew J. Bales, M.A.T.
                                                                                   5   Declaration of Hal Bastian
                                                                                   6   Declaration of Mary Brannon
                                                                                   7   Declaration of Joseph Burk
                                                                                   8   Declaration of Maria Diaz
                                                                                   9   Declaration of Gregory Gibson
                                                                                  10   Declaration of Javier Gonzales
                                 TELEPHONE 310-826-4700; FACSIMILE 310-826-4711
Spertus, Landes & Umhofer, LLP




                                                                                  11   Declaration of Ann Jackson
                                         1990 SOUTH BUNDY DR., SUITE 705




                                                                                  12   Declaration of Wenzial Jarrell
                                             LOS ANGELES, CA 90025




                                                                                  13   Declaration of Charles Malow
                                                                                  14   Declaration of Karyn Pinsky
                                                                                  15   Declaration of Lisa Rich
                                                                                  16   Declaration of Mark Shinbane
                                                                                  17   Declaration of Don Steier
                                                                                  18   Declaration of Deisy Suarez
                                                                                  19   Declaration of Leandro Suarez
                                                                                  20   Declaration of Harry Tashdjian
                                                                                  21   Declaration of Charles Van Scoy
                                                                                  22   Declaration of Luis Zaldivar
                                                                                  23
                                                                                  24
                                                                                  25
                                                                                  26
                                                                                  27
                                                                                  28
                                                                                                                        2
                                                                                               DECLARATIONS ISO MOTION FOR PRELIMINARY INJUNCTION
Case 2:20-cv-02291-DOC-KES Document 265-2 Filed 04/12/21 Page 3 of 78 Page ID
                                 #:5873
Case 2:20-cv-02291-DOC-KES Document 265-2 Filed 04/12/21 Page 4 of 78 Page ID
                                 #:5874



     1              d. I have witnessed employees of the City and County and political
     2                 leaders suffer personal and professional loss by standing up against
     3                 and speaking out against this County and City policy of corralling and
     4                 containment.
     5         4.      On April 8, 2021 my associate observed a fire in a tent that killed a
     6 person experiencing homelessness. Attached as Exhibit A is a picture taken today
     7 of the deceased. This was described in the media as a debris fire. A handicapped
     8 person like me was inside of this debris fire. This risk is not an isolated incident. I
     9 believe every person experiencing homelessness on Skid Row is at great risk of
    10 death from fire or other dangers.
    11         5.     There are more people devastated by homelessness in Los Angeles
   12 than ever, and there are fewer options for those people to obtain shelter than I have
   13 ever seen. With fewer shelter beds, a higher number of people devastated by
   14 homelessness, and deaths skyrocketing, we are far beyond any tipping point of an
   15 epidemic of homelessness.
   16         6.      The health condition of those experiencing homelessness is
   17 worsenmg. I have observed that the percentage of people experiencing
   18 homelessness who are chronically homeless is the highest I have seen, and is
   19 increasing. Because of the current horrible conditions and lack of resources for
   20 people experiencing homelessness in Los Angeles, people who may become
   21 temporarily homeless for economic reasons are increasingly becoming ill and
   22 chronically homeless. The crisis is as urgent as I have ever seen.
   23         I declare under penalty of perjury under the laws of the United States of
   24 America that the foregoing is true and correct.
   25         Executed on April 9, 2021 at Los Angeles, California
   26
   27
   28                                              R�
                                                    3
                                                           DECLARATION OF REV. ANDREW J. BALES, M.A.T. ISO
                                                          PLAINTIFFS' MOTION FOR PRELIMINARY INJUNCTION
Case 2:20-cv-02291-DOC-KES Document 265-2 Filed 04/12/21 Page 5 of 78 Page ID
                                 #:5875




                  EXHIBIT A
Case 2:20-cv-02291-DOC-KES Document 265-2 Filed 04/12/21 Page 6 of 78 Page ID
                                 #:5876
Case 2:20-cv-02291-DOC-KES Document 265-2 Filed 04/12/21 Page 7 of 78 Page ID
                                 #:5877
Case 2:20-cv-02291-DOC-KES Document 265-2 Filed 04/12/21 Page 8 of 78 Page ID
                                 #:5878
Case 2:20-cv-02291-DOC-KES Document 265-2 Filed 04/12/21 Page 9 of 78 Page ID
                                 #:5879
Case 2:20-cv-02291-DOC-KES Document 265-2 Filed 04/12/21 Page 10 of 78 Page ID
                                  #:5880




                  I declare under penalty of perjury under the laws of the State of California
       2    that the foregoing is true and correct, and that this Declaration was executed this
       3    2nd day of April 2021, at Los Angeles, Califomi .
       4
        5
        6
        7
        8
        9
       10
       11
       12
       13
       14
       15
       16
       17
       18
       19
       20
       21
       22
       23
       24
       25
       26
       27
       28

                                                    -4-
                                    DECLARATION OF HAL BASTIAN
Case 2:20-cv-02291-DOC-KES Document 265-2 Filed 04/12/21 Page 11 of 78 Page ID
                                  #:5881
Case 2:20-cv-02291-DOC-KES Document 265-2 Filed 04/12/21 Page 12 of 78 Page ID
                                  #:5882
Case 2:20-cv-02291-DOC-KES Document 265-2 Filed 04/12/21 Page 13 of 78 Page ID
                                  #:5883


    1         I declare under penalty of perjury under t);J.e laws of the State of California
    2   that the foregoing is true and correct, and that this Declaration was executed this



                                                                            ;rt
    3   8th day of April, 2021, at Los Angeles, California.
    4
                                                       D      �{)�Clvr\
                                               Mary Branno



                                                                     I
    5
    6                                                           \
                                                                         y{ I ] O
    7                                                                                 :J\
    8
    9
  10
  11
  12
  13
  14
   15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                               -3-
                              DECLARATION OF MARY BRANNON
Case 2:20-cv-02291-DOC-KES Document 265-2 Filed 04/12/21 Page 14 of 78 Page ID
                                  #:5884

    1                        DECLARATION OF JOSEPH BURK
    2 I, Joseph Burk, state and declare as follows:
    3         1.    I make this declaration based on my personal knowledge except where
    4 I have indicated otherwise. If called as a witness, I could and would testify
    5 competently and truthfully to these matters.
    6         2.    I am the owner of a building in downtown Los Angeles, located at 606
    7 E. 6th Street, Los Angeles, CA 90021 (the “Property”). I lived at the Property
    8 from 2001 to January 2021.
    9         3.    The increased squalor and buildup of property and trash immediately
   10 outside my Property has threatened the well-being of myself, my family, and my
   11 business. After my wife, who moved into the Property with me in 2018, became
   12 pregnant with our child, we decided to move out of the Property for our safety and
   13 mental well-being.
   14         4.    I purchased the Property in 2001 under a company I created called
   15 Location 606, Inc. Since then, the Property has been used for residential and
   16 commercial purposes. My Property is primarily rented for film, television,
   17 commercial and music video production. I also use the Property to produce
   18 television shows. Until 2017, I rented part of the Property to tenants; however due
   19 to the conditions surrounding the Property, I can no longer get a tenant to occupy
   20 the Property.
   21         5.    I pay property taxes to the City of Los Angeles and cannot use the
   22 sidewalks around my own Property. The environment around my Property has
   23 become unlivable and my business, and the reputation of my business, has been
   24 destroyed.
   25         6.    Production companies have stopped using my Property for shoots due
   26 to the poor conditions in the area. These companies have cited the incessant loud
   27 music emanating from tents, heaps of trash littering the streets, and the obstruction
   28 of sidewalks as reasons they no longer wish to film on my Property. For example,


                                                 1
Case 2:20-cv-02291-DOC-KES Document 265-2 Filed 04/12/21 Page 15 of 78 Page ID
                                  #:5885

    1 most companies will have heavy equipment they need to bring into my Property on
    2 wheels, but are unable to access my Property or use the sidewalks to roll their
    3 equipment. On at least one occasion, the film crew was never able to bring their
    4 equipment inside at all and demanded their money back.
    5         7.    On October 11, 2016, I received the following e-mail from an agent
    6 with a huge international shoe brand: “After driving past your place on 6th and
    7 Crocker yesterday, I can no longer present your property for upcoming shoots.
    8 The homeless condition directly around your property is out of control and I
    9 wouldn’t feel safe bringing any film crew into that area.”
   10         8.    On October 24, 2016, I received an email from another local
   11 production company stating, “Sorry the scout left before going inside to see your
   12 space today. He told me that when he showed up, he could barely walk down the
   13 street [be]cause there were so many homeless tents and people around. He said it
   14 would be a nightmare to try and film there and didn’t want to put the option in
   15 front of the director. Also, wouldn’t be appealing to bring the client there due to
   16 all the homeless people.”
   17         9.    On February 7, 2017, I received an email from an individual who had
   18 hoped to use my property for a Fox TV Pilot. The e-mail stated, “thank you for
   19 showing [interested client] your place. She really liked it. But she is concerned
   20 about the neighborhood because her show has a big star attached. Thanks again.”
   21         10.   On June 27, 2017, another potential client refused to work on our
   22 property. The email noted, “When the location manager showed up with the
   23 director, his instant reaction was “I won’t shoot here, because I won’t get out of the
   24 car[.]’ Due to the severity of the homelessness in your area, I fear you are losing
   25 out on a lot of shoots. I know it[’]s out of your hands, but thanks for all your help
   26 today.”
   27         11.   In addition to its commercial use, and in compliance with the artist-in-
   28 residence ordinance, I lived at the Property from 2001 to January 2021. My wife

                                                  2
Case 2:20-cv-02291-DOC-KES Document 265-2 Filed 04/12/21 Page 16 of 78 Page ID
                                  #:5886

    1 also lived at the Property from 2018 to January 2021.
    2         12.    From 2003-2017, I had two full-time tenants, a married couple. In
    3 2003, when they first moved in, there were no tents on the sidewalks. By 2017,
    4 when the tenants moved out, they could barely walk down the sidewalks.
    5         13.    The tenants moved out of the Property in 2017 due to safety, physical
    6 and mental health reasons directly associated with the declining neighborhood.
    7 The amount of noise and trash coming from the encampments had become too
    8 much for them. The wife was harassed a few times and the husband had his bike
    9 stolen numerous times. People would urinate and defecate on the Property’s fence,
   10 which would run down towards their front door. The tenants frequently came
   11 across used needles, left behind from people in the encampments and were calling
   12 public safety officials to help individuals overdosing on drugs.
   13         14.    Since those tenants moved out, I have struggled to find a full-time
   14 tenant for the Property. People are not interested in renting my Property as a home
   15 or living space because of the surrounding area.
   16         15.    Every day I find used needles on the sidewalks and on my Property.
   17 Clothes and trash are thrown over my Property fence and onto my Property on a
   18 daily basis. On days when the sidewalks around my Property are cleared by law
   19 enforcement, support groups use the sidewalk to handout food and clothing, which
   20 results in mounds of trash being left behind.
   21         16.    My Property fence is regularly used as a restroom since there are
   22 minimal facilities for the number of people living in front of my Property. I have
   23 to make sure the urine and feces is washed off from my Property on a daily basis.
   24         17.    The unmanaged urine and feces surrounding my Property, as well as
   25 the rat and bug infestations, creates significant health risk.
   26         18.    My Property fence has been damaged from people pushing large
   27 bulky items, such as a couch and a refrigerator, against it and tying tents and tarps
   28 to it. Most days, I cannot use the sidewalk surrounding my Property and the

                                                   3
Case 2:20-cv-02291-DOC-KES Document 265-2 Filed 04/12/21 Page 17 of 78 Page ID
                                  #:5887

    1 entrances to my Property have been blocked by debris.
    2         19.   Law enforcement has told me that they cannot ask the homeless to
    3 move their belonging from the sidewalks or from my Property. Because of this,
    4 when I have asked people to move their belongings from blocking the entrance to
    5 my home, I have been threatened, spit on and verbally attacked.
    6         20.   On or around February 2020, my wife saw a dead person’s body on
    7 the sidewalk outside of the Property when she was leaving to work. She now
    8 suffers from ongoing trauma every time she sees a person laying on the sidewalk
    9 near our Property because she assumes they are not alive.
   10         21.   Weekly, I witness public sex, prostitution and/or nudity on 6th street
   11 and Crocket street.
   12         22.   My Property gates on Crocker Street and Sixth Street are constantly
   13 getting blocked by tents or property. The amount of debris blocking my gates has
   14 intensified since Los Angeles Sanitation stopped cleaning the sidewalks around my
   15 Property.
   16         23.   The conditions around my Property have worsened beyond my control
   17 and because of the increasing hazards I can no longer invite friends or family over
   18 to my Property. I cannot reasonably enjoy and use my Property. My quality of life
   19 has suffered immeasurably.
   20         24.   When I purchased the Property in 2001, the sidewalks were clear.
   21 Today, the street near my Property is unsafe, it is unsanitary, and the abundance of
   22 personal belongings restricts access in and out of my Property.
   23         25.   The street lights are constantly out along 6th street due to homeless
   24 people tapping the light poles to run power and extension cords to their tents.
   25 There is even one homeless group that is using an industrial sized generator to
   26 power their tents across the street from my Property, which causes a loud noise and
   27 releases a foul odor, that I can hear and smell from my Property.
   28         26.   Insurance on my Property is significantly higher than on properties in

                                                  4
Case 2:20-cv-02291-DOC-KES Document 265-2 Filed 04/12/21 Page 18 of 78 Page ID
                                  #:5888

    1 other areas due to the increased danger surrounding me daily. Since 2018, three
    2 buildings across from my Property have caught on fire from homeless encampment
    3 open flames. Additionally, several buildings down the street recently caught on
    4 fire for the same reason.
    5         27.    My insurance company recently dropped my coverage due to the high
    6 risk associated with the homeless encampments and recent encampment fires.
    7 After weeks of getting denied by admitted insurance companies, I finally was
    8 approved by a non-admitted insurance company. However, I now pay five times
    9 what I was paying before, which was already higher than what other properties in
   10 other areas have to pay.
   11         28.   I have difficulty receiving mail or packages. The postman will not
   12 deliver my mail if my mailbox is blocked and will not get out of his truck to
   13 deliver mail or packages to my front door because he has said it is not safe. I
   14 regularly get my neighbor’s mail because the postman simply chooses the mailbox
   15 that is not blocked that day to put the entire block’s mail in. If everyone’s mailbox
   16 is blocked, mail is not delivered.
   17         29.   Food delivery services, including LA Café, will no longer deliver food
   18 to my property after dark. Rideshare drivers, such as Lyft or Uber, have refused to
   19 pick us up and drop us off.
   20         30.   Any attempts to lease or sell my Property have been futile because of
   21 the conditions surrounding it.
   22         31.   The recent and widely reported Typhus and Hepatitis outbreaks in the
   23 area have made potential buyers avoid viewing my listed Property.
   24         32.   My Property has been listed as “For Sale” since the beginning of
   25 2018. Despite having numerous interested buyers, the Property has not sold. All
   26 potential buyers have cited the dangerous conditions on the surrounding streets and
   27 sidewalks as the reasons they would not purchase the Property.
   28         33.   On January 17, 2018, I received an email from a potential buyer

                                                  5
Case 2:20-cv-02291-DOC-KES Document 265-2 Filed 04/12/21 Page 19 of 78 Page ID
                                  #:5889

    1 stating, in part, “Just wondering how you’re planning to sell it when the homeless
    2 are 3 tents deep all around that. I know that DTLA is working on the problem but
    3 isn’t the skid row development company super close? . . . [W]hat precautions and
    4 what actions can be taken regarding the sidewalks around the property as owners[,]
    5 if we were to buy it?” The email also includes a text message screen shot from a
    6 potential buyer stating, “Thanks for letting me know about the sidewalk directly
    7 around the building. I just know that it will make it awfully hard for pedestrians to
    8 walk over from the arts district . . . if no one will venture over because the rest of
    9 the surrounding streets look like a scene from Mad Max then that could be a
   10 hiccup.”
   11         34.    On January 20, 2018, I received an email from a potential buyer
   12 stating that his client was “worried about the homeless people around [the]
   13 property, because his kid will [be] living there too, so he [has] changed his mind to
   14 buy another property . . . .”
   15         35.    On October 16, 2018, I received an email from one agent stating,
   16 “Our client arrived early & saw police & other non desirable elements[.] [T]hat
   17 pressure prompted him to call & say he is no longer interested.”
   18         36.    In 2018, the City of Los Angeles inquired into the acquisition of my
   19 Property. The City would not tell me why they were interested in my Property.
   20         37.    In January 2019, I found out from an article in the Los Angeles Times
   21 that the City was looking to turn my Property into a Homeless Hygiene Center.
   22 The City has not made an offer on my Property but has released my address to the
   23 public. This has confused me and my clients.
   24         38.    On May 2, 2019, I received an email from a potential client saying,
   25 “When I google mapped it (the property) it shows a major tent city around the
   26 property, is there any update on what the scene is?”
   27         39.    On May 21, 2019, I received an email from a potential buyer stating,
   28 “Personally I think this property is great and has huge potential! But I believe my

                                                   6
Case 2:20-cv-02291-DOC-KES Document 265-2 Filed 04/12/21 Page 20 of 78 Page ID
                                  #:5890

    1 client is just worried that the homeless issues won’t be t[aken] care [of] soon
    2 enough and it could cause some problem[s] for the business he’s going to do in
    3 there.”
    4         40.    On May 26, 2019, an email from another potential buyer revealed,
    5 “After a lot of research and thought we have decided to pass on the property. Even
    6 though we love the building, I believe the price is too high for us at the moment.
    7 We believe skid row will not change fast enough to really be able to invest there at
    8 the moment.”
    9         41.    I recently spoke to some young men around my Property who told me
   10 they came to Skid Row from the Valley because they knew they could pitch a tent,
   11 buy and use drugs, without any repercussions. To be clear, they are not homeless,
   12 they were simply capitalizing on the drug-haven Skid Row has become.
   13         42.    The situation surrounding my Property has gotten remarkably worse
   14 in the last three years, both in terms of the concentration of homeless people and
   15 incredible build-up of property, debris, rotting food, and human waste. In fact, I
   16 have had to hire and pay someone to go to my Property daily to clean the trash off
   17 the immediate sidewalk around my Property, spray off urine or feces, and remove
   18 abandoned property and throw it away into my dumpster. The person that I have
   19 hired also knows a lot of the homeless in the area and will ask them to move their
   20 tents from the front of my Property – sometimes this works, sometimes it doesn’t.
   21 This is a significant cost that I have had to incur in order to maintain cleanliness
   22 around my Property. If I did not have someone cleaning these sidewalks around
   23 my Property daily, they would be completely filled with tents and debris. Indeed,
   24 if one were to look across the street or even next door to my Property – areas that I
   25 have not paid someone to clean, they would see a concentration of tents that have
   26 been there for years and continue to grow. I know the situation will only decline
   27 further.
   28         43.    I have suffered both in terms of my economic interests in my Property

                                                   7
Case 2:20-cv-02291-DOC-KES Document 265-2 Filed 04/12/21 Page 21 of 78 Page ID
                                  #:5891

    1 and also in the basic use and enjoyment of my Property. I cannot go outside and
    2 walk around the neighborhood. Because I fear for my safety, I even have to drive
    3 down the street to restaurants or grocery stores. Illegal drug use and street
    4 prostitution are rampant around my Property. I cannot open my windows at my
    5 Property due to the loud sounds and terrible odors day and night.
    6         44.   The homeless crisis right outside my Property is heartbreaking. I
    7 purchased my Property approximately 20 years ago because it was a unique
    8 building with significant potential. However, over the past two decades, the
    9 situation in the surrounding area has gotten so bad that my pregnant wife and I
   10 have had to move out of my Property for our safety and well-being.
   11         I declare under penalty of perjury under the laws of the United States of
   12 America that the foregoing is true and correct.
   13
   14         Executed on February 10
                                   __, 2021 at Los Angeles, California.
   15         ______________________________________
   16               Joseph Burk
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                                  8
Case 2:20-cv-02291-DOC-KES Document 265-2 Filed 04/12/21 Page 22 of 78 Page ID
                                  #:5892
Case 2:20-cv-02291-DOC-KES Document 265-2 Filed 04/12/21 Page 23 of 78 Page ID
                                  #:5893
Case 2:20-cv-02291-DOC-KES Document 265-2 Filed 04/12/21 Page 24 of 78 Page ID
                                  #:5894
Case 2:20-cv-02291-DOC-KES Document 265-2 Filed 04/12/21 Page 25 of 78 Page ID
                                  #:5895
Case 2:20-cv-02291-DOC-KES Document 265-2 Filed 04/12/21 Page 26 of 78 Page ID
                                  #:5896
Case 2:20-cv-02291-DOC-KES Document 265-2 Filed 04/12/21 Page 27 of 78 Page ID
                                  #:5897


    1         I declare under penalty of perjury under the laws of the State of California
    2. that the foregoing is true and correct, and that this Declaration was executed this
    3   1st day of April, 2021 at Los Angeles, California.
    4
    5
    6
    7
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                               -3-
                              DECLARATION OF GREGORY GIBSON
Case 2:20-cv-02291-DOC-KES Document 265-2 Filed 04/12/21 Page 28 of 78 Page ID
                                  #:5898
Case 2:20-cv-02291-DOC-KES Document 265-2 Filed 04/12/21 Page 29 of 78 Page ID
                                  #:5899
Case 2:20-cv-02291-DOC-KES Document 265-2 Filed 04/12/21 Page 30 of 78 Page ID
                                  #:5900


    1         I declare under penalty of perjury under the laws of the State of California
    2 that the foregoing is true and coffect, and that this Declaration was executed this
    3   31st day of March, 2021 at Los Angeles, Cali ornia.
    4
    5
    6
    7
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
  25
   26
  27
   28

                                               -3-
                             DECLARATION OF JAVIER GONZALES
Case 2:20-cv-02291-DOC-KES Document 265-2 Filed 04/12/21 Page 31 of 78 Page ID
                                  #:5901
Case 2:20-cv-02291-DOC-KES Document 265-2 Filed 04/12/21 Page 32 of 78 Page ID
                                  #:5902
Case 2:20-cv-02291-DOC-KES Document 265-2 Filed 04/12/21 Page 33 of 78 Page ID
                                  #:5903


   1          I declare under penalty of perjury under the laws of the State of California
   2    that the foregoing is true and correct, and that this Declaration was executed this
   3    1st day of April, 2021 at Los Angeles, California.


   ;                                           .....-\-f--\-�\J--=-------
                                               Ann Jackson

   7
   8
   9
  10
  11
  12
  13
  14
  15
   16
   17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                -3-
                                DECLARATION OF ANN JACKSON
Case 2:20-cv-02291-DOC-KES Document 265-2 Filed 04/12/21 Page 34 of 78 Page ID
                                  #:5904
Case 2:20-cv-02291-DOC-KES Document 265-2 Filed 04/12/21 Page 35 of 78 Page ID
                                  #:5905
Case 2:20-cv-02291-DOC-KES Document 265-2 Filed 04/12/21 Page 36 of 78 Page ID
                                  #:5906
Case 2:20-cv-02291-DOC-KES Document 265-2 Filed 04/12/21 Page 37 of 78 Page ID
                                  #:5907


    1         I declare under penalty of perjury under the laws of the State of California
    2   that the foregoing is true and correct, and that this Declaration was executed this
    3   1st day of April, 2021, at Los Angeles, California.
    4
    5
                                               Wenzial Jarrell
    6
    7
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                                -4-
                              DECLARATION OF WENZIAL JARRELL
Case 2:20-cv-02291-DOC-KES Document 265-2 Filed 04/12/21 Page 38 of 78 Page ID
                                  #:5908
Case 2:20-cv-02291-DOC-KES Document 265-2 Filed 04/12/21 Page 39 of 78 Page ID
                                  #:5909
Case 2:20-cv-02291-DOC-KES Document 265-2 Filed 04/12/21 Page 40 of 78 Page ID
                                  #:5910
Case 2:20-cv-02291-DOC-KES Document 265-2 Filed 04/12/21 Page 41 of 78 Page ID
                                  #:5911
Case 2:20-cv-02291-DOC-KES Document 265-2 Filed 04/12/21 Page 42 of 78 Page ID
                                  #:5912


    1                       DECLARATION OF KARYN PINSKY
    2   I, Karyn Pinsky, state and declare as follows:
    3         1.     Except as otherwise stated, I have personal and firsthand knowledge
    4 of the facts set forth herein and, if called as a witness, I could and would testify
    5 competently thereto under oath.
    6         2.     I work and live-in downtown Los Angeles (“DTLA”) with my
    7 husband and our three-year-old son. Both where I work and my home are within
    8 the “Designated Area” as defined by the Mitchell v. City of Los Angeles
    9 settlement which effectively expanded Skid Row beyond its traditional borders. I
  10 am a member of the LA Alliance for Human Rights.
  11          3.     My husband and I originally moved to DTLA in 2010 because we
  12 were drawn to the architecture, history, and walkability of the area. People
  13 experiencing homelessness were always present near our home, but in far fewer
  14 numbers. In 2010, the only tents west of Skid Row were on Broadway, and they
  15 were erected every night and removed shortly after sunrise. I understood this
  16 was a result of a compromise between the City and activists in the Jones case. It
  17 would make more sense to me to provide people shelter than this arrangement,
  18 for the benefit of the unsheltered and the entire community.
  19          4.     From 2010 to 2016, my husband and I were able to enjoy many
  20 wonderful features of DTLA—we regularly walked our dog along Main Street,
  21 left our windows open at night, and felt comfortable walking to the many
  22 wonderful establishments and restaurants in the city. In 2015 we were lucky to
  23 bring our son into the world and were so excited to raise him in DTLA. We
  24 looked forward to bringing him to the many parks, showing him the wonderful
  25 buildings, visit the museums or Disney Opera House, and take him to the many
  26 multicultural markets around the city.
  27          5.     Unfortunately, all of this has changed dramatically over the past
  28 several years as the homelessness crisis has deepened. Before the Covid-19

                                                -1-
                                DECLARATION OF KARYN PINSKY
Case 2:20-cv-02291-DOC-KES Document 265-2 Filed 04/12/21 Page 43 of 78 Page ID
                                  #:5913


    1 pandemic, when I walked outside, I feared that either my son or I would be the
    2 subject of some random act of violence. This fear reflected the dangerous
    3 encounters I or my husband experienced with individuals on the streets.
    4        6.     Once, while sitting outside at a café on Spring Street, a homeless
    5 woman screamed and became violent towards me because she thought I was
    6 “judging” her—only when my husband and others intervened was the situation
    7 defused. If they hadn’t, I am confident I would have been attacked.
    8        7.     On another occasion, my husband saw the aftermath of a violent
    9 encounter between a neighbor and a homeless, mentally ill individual—the
  10 individual hit their neighbor in the face with a 2x4 that had a nail in it. Another
  11 neighbor was attacked in the middle of the night by someone who gained access
  12 through a fire escape window. These are just some examples of the many acts I
  13 have witnessed and of which I am aware; I no longer feel safe sleeping with my
  14 window cracked even a little at night because of its proximity to the fire escape.
  15         8.     Just last year, a homeless man seated outside a café on 6th Street
  16 near Broadway, a block from our house, randomly pushed a stranger into the
  17 street in front of an oncoming bus. The man was struck by the bus and died.
  18         9.     Sexual assaults on women also have increased significantly in the
  19 last several years, and as a result, I am terrified of being assaulted while running
  20 errands or just walking to or from a restaurant.
  21         10.    The culmination of these experiences led me to fear being on the
  22 streets of the city I live in, and since the onset of the Covid-19 pandemic, the
  23 state of the homelessness crisis has worsened significantly, even in comparison to
  24 the recent years. Because foot traffic has decreased significantly on the streets of
  25 Los Angeles the tenuous balance between maintaining the right of way for the
  26 public and the expansion of the encampments has been eroded. Now,
  27 encampments have spread farther than they ever have before. Main Street
  28 around 5th and 6th, a block away from one of the highest concentrations of

                                               -2-
                               DECLARATION OF KARYN PINSKY
Case 2:20-cv-02291-DOC-KES Document 265-2 Filed 04/12/21 Page 44 of 78 Page ID
                                  #:5914


    1 residential units in DTLA, has been overcome by tents, trash, and discarded
    2 property, which it never was before. Additionally, the structures which are
    3 appearing are more robust and permanent that ever before. What may have been
    4 a solitary tent a few years ago has transformed into a mess of tarps, poles, ground
    5 coverings, and people that don’t seem to have anywhere else to go. My heart
    6 aches for them, as many of them need help but the City and County seem unable
    7 or unwilling to help them. At the same time, there is a definite criminal element
    8 that is included that threatens the entire community (particularly the unhoused).
    9 Alongside that expansion in scale and scope of the homeless encampments came
  10 an increase in the number of rodents, discarded syringes, fecal matter, and other
  11 items which impinge on my family’s enjoyment of the area and more importantly
  12 my family’s wellbeing.
  13          11.   I frequently track the crime rate from neighborhood watch
  14 programs, such as Citizen, and have noticed that crime in these areas has gone up
  15 commensurately with the homeless encampments’ expansion. Where before I
  16 may have gotten one or two notifications about crime in my area a day, I am now
  17 inundated with notices all day long. The crisis is getting worse, and I fear daily
  18 for my family’s wellbeing.
  19          12.   We are now forced to walk our dog on the roof of our building
  20 instead of along the streets for fear of assault or harassment at any hour of the
  21 day. Whenever we leave our home, we confine ourselves to a vehicle until we
  22 reach our destination which we ensure has protected parking areas to prevent
  23 theft or other harmful interactions. My son is too young to receive a Covid-19
  24 vaccine, and we worry that being in public exposes him to infection because of
  25 the lack of social distancing and person protective gear used by individuals in
  26 camps. This concern extends to the many diseases or infections that my son
  27 could catch from the state of the streets. Even when homeless persons or their
  28 property are not present on the street, I avoid taking my son outside at all because

                                              -3-
                               DECLARATION OF KARYN PINSKY
Case 2:20-cv-02291-DOC-KES Document 265-2 Filed 04/12/21 Page 45 of 78 Page ID
                                  #:5915
Case 2:20-cv-02291-DOC-KES Document 265-2 Filed 04/12/21 Page 46 of 78 Page ID
                                  #:5916


    1                          DECLARATION OF LISA RICH
    2   I, Lisa Rich, state and declare as follows:
    3         1.     Except as otherwise stated, I have personal and firsthand knowledge
    4 of the facts set forth herein and, if called as a witness, I could and would testify
    5 competently thereto under oath.
    6         2.     I own several buildings in Skid Row, which I rent out to various
    7 businesses. My family has been running the properties for over 40 years and has
    8 brought significant numbers of jobs to the area. Over the past several years, the
    9 number of homeless persons on the sidewalk in front of the buildings has
  10 dramatically increased, as has the quantity of their personal property. Frequently,
  11 tents and belongings block the sidewalks for days at a time, bringing with them
  12 refuse, criminal activity, and unhygienic conditions.
  13          3.     The situation continues to worsen and is certainly at its highest ever
  14 level now during the Covid-19 crisis. At times, the buildup of property
  15 physically prevents tenants and patrons from accessing the buildings. Tenants
  16 frequently complain and request rent reductions due to the effect the homeless
  17 encampments are having on their business. In turn, the situation on Skid Row
  18 has done immense harm to my business.
  19          4.     I have attempted twice to contact LAPD for assistance in moving
  20 the immense amount of accumulated property, but LAPD did not provide any
  21 help. When I asked why the LAPD would not move homeless persons or their
  22 property, I was informed that there was nothing LAPD could or would do. After
  23 learning the City, the County, and the LAPD had chosen not to assist the property
  24 owners and businesses in Skid Row, I attempted to do my best to help my tenants
  25 avoid the dangerous situation posed by the homeless encampments. To do this I
  26 installed some fencing around some higher risk properties to keep tents from
  27 being propped directly against the buildings. These fences did little more than
  28 create a small one foot spacing between the walls of the building and the

                                                -1-
                                   DECLARATION OF LISA RICH
Case 2:20-cv-02291-DOC-KES Document 265-2 Filed 04/12/21 Page 47 of 78 Page ID
                                  #:5917


    1 accumulated property of homeless persons. However, as if a kind of grand irony,
    2 the City, after choosing to themselves do nothing about the issue of hazards to
    3 the properties, warned me that the fencing was unlawful, unpermitted, and would
    4 lead to me receiving fines. Before I could remove the fencing at issue, an
    5 unknown person or entity removed the chain link, and the tents returned,
    6 gathering around the bare fence poles.
    7        5.     Recently, the Los Angeles Department of Water & Power (“DWP”)
    8 requested one of my tenants to take photos of their meter readings and send it to
    9 them instead of DWP doing it themselves because a large number of tents had
  10 been erected near the meter, and the DWP employee did not feel safe checking
  11 the meter themselves. The DWP representative threatened that if the tenant
  12 failed to properly provide the information from his meter the City would turn of
  13 his water and power. Yet, the City would not provide any means for my tenant to
  14 safely access the meter. Only after I involved Council District 14’s office, the
  15 Business Industrial District, and Estela Lopez were we able to clear up the
  16 situation between DWP and my tenant. It is ludicrous that businesses are forced
  17 to do the job of City actors, under threat of losing essential utilities, when the
  18 City itself caused and perpetuates this crisis. The City feels it unsafe for their
  19 workers to perform routine tasks, but the City also refuses to make it safe for
  20 businesses or the members of the Los Angeles community who work there.
  21         6.     A few years ago, my concerns about safety were realized when a
  22 campfire at a homeless encampment burned out of control and set one of my
  23 buildings ablaze. The fire significantly damaged the building’s offices and
  24 electrical system, requiring nearly $90,000 worth of repairs. The fire and repair
  25 process disrupted my tenant’s business for significant time.
  26         7.     Adding salt to the wound, at the next policy renewal period, my fire
  27 insurer refused to renew the policy covering all of my buildings, claiming the
  28 buildings were no longer insurable because of the risks of fire and other damage

                                               -2-
                                  DECLARATION OF LISA RICH
Case 2:20-cv-02291-DOC-KES Document 265-2 Filed 04/12/21 Page 48 of 78 Page ID
                                  #:5918


    1 posed by the homeless encampments surrounding the buildings. My insurance
    2 agent then approached 27 other insurers—of those, 26 insurers outright refused to
    3 insure my buildings at any rate due to the concerns about fire or other damage
    4 posed by the encampments. Eventually, a single insurer offered to cover my
    5 buildings but at a premium more than four times my original rate.
    6         8.    Since that incident, the number of fires on Skid Row has drastically
    7 increased. I have heard of different out-of-control fires which have damaged
    8 other buildings in Skid Row. On April 10, 2021, just this weekend, there was
    9 another fire outside one of my buildings. Luckily, it appears that the building
  10 escaped any serious damage; however, it was observable from the scene that a
  11 massive amount of property had accumulated and was then burned. Photos of the
  12 aftermath are attached as Exhibit A. There is no doubt in my mind, that many
  13 Skid Row businesses are facing similar threats of fire, an increase in their costs
  14 reflecting the likelihood of damage from homeless persons, and difficulties
  15 securing basic services from the City, the County, and the LAPD. I am aware
  16 that some tent fires are accidents, but some are set intentionally in retribution.
  17 People have been seriously hurt and injured because of these fires, and it is only a
  18 matter of time before one of my tenants is hurt or killed. We need immediate
  19 assistance to address this catastrophe.
  20          9.    As a result of these developments, I have been forced to consider
  21 selling my family’s business and abandoning the Skid Row area. I hope that the
  22 City and County will do something to help the ever-escalating number of
  23 homeless persons and amount property accumulating on Skid Row. Otherwise,
  24 the businesses and residents will be forced to close or move due to the increasing
  25 costs of doing business, which would have the unfortunate effect of entrenching
  26 Skid Row as a location wholly abandoned by the City and County.
  27
  28

                                               -3-
                                  DECLARATION OF LISA RICH
Case 2:20-cv-02291-DOC-KES Document 265-2 Filed 04/12/21 Page 49 of 78 Page ID
                                  #:5919

    1         I declare under penalty of perjury under the laws of the State of California
    2   that the foregoing is true and correct, and that this Declaration was executed this
    3   12th day of April at Los Angeles, California.
    4
    5                                              �;
                                                Lisa Rich
    6
    7
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                                -4-
                                   DECLARATION OF LISA RICH
Case 2:20-cv-02291-DOC-KES Document 265-2 Filed 04/12/21 Page 50 of 78 Page ID
                                  #:5920




                  EXHIBIT A
Case 2:20-cv-02291-DOC-KES Document 265-2 Filed 04/12/21 Page 51 of 78 Page ID
                                  #:5921
Case 2:20-cv-02291-DOC-KES Document 265-2 Filed 04/12/21 Page 52 of 78 Page ID
                                  #:5922
Case 2:20-cv-02291-DOC-KES Document 265-2 Filed 04/12/21 Page 53 of 78 Page ID
                                  #:5923
Case 2:20-cv-02291-DOC-KES Document 265-2 Filed 04/12/21 Page 54 of 78 Page ID
                                  #:5924

    1                     DECLARATION OF MARK SHINBANE
    2 I, Mark Shinbane, state and declare as follows:
    3         1.    I make this declaration based on my personal knowledge except where
    4 I have indicated otherwise. If called as a witness, I could and would testify
    5 competently and truthfully to these matters.
    6         2.    I am the President of Ore-Cal Corporation located downtown at 634
    7 Crocker St., Los Angeles, CA 90021. Ore-Cal Corporation is an international
    8 seafood importer, processor and distributor. It is a second-generation family
    9 owned-business and we have owned property in the general area since 1961. Ore-
   10 Cal has been located on 634 Crocker Street since 1971.
   11         3.    Four years ago, Crocker Street and other streets in our vicinity – such
   12 as 6th Street, 7th Street and Towne Avenue – were free of encampments. There
   13 were small homeless encampments west of San Pedro Street on San Julian Street
   14 and Wall Street. Property was generally kept contained, crime was generally
   15 addressed, and the sidewalks were usable.
   16         4.    Starting around 2016, Crocker Street, 6th Street, 7th Street and Town
   17 Avenue became a haven for homeless individuals. Very rapidly, the streets filled
   18 with tents and encampments, inundating the area.
   19         5.    Since then, we have faced an increase in violence and an inability to
   20 traverse the sidewalks. Individuals are always loitering, and encampments often
   21 block sidewalks, doorways, driveways, and streets.
   22         6.    There is now rampant and obvious drug use and its associated side
   23 effects include people walking in a perpetual drug-induced state and bodies lying
   24 on the sidewalks or doorways near our business. There has been an increase of
   25 used needles on the streets, sidewalks, and inside drains located on our property.
   26         7.    Based on conversations with LAPD Officers and Detectives in the
   27 area, I am aware that gang members are supplying narcotics to homeless
   28 individuals right outside our business.


                                                 1
Case 2:20-cv-02291-DOC-KES Document 265-2 Filed 04/12/21 Page 55 of 78 Page ID
                                  #:5925

    1         8.    There has been an increase in violence with both homeless (as victims
    2 and perpetrators) and gang members. My employees and transportation drivers
    3 have been threatened by homeless individuals. Illegal entry onto our property, car
    4 break-ins, and thefts have increased in frequency.
    5         9.    My property and business are at an increased risk of fire because of
    6 the encampment fires that surround the property. This danger is made worse by
    7 the huge quantities of trash and debris that litter our street and surrounding
    8 neighborhood.
    9         10.   The conditions of the street are worsening and there has been a
   10 significant increase in rats and vermin as well as urine and feces in our gutters and
   11 on our property.
   12         11.   These conditions have made it extremely difficult to hire new
   13 workers, and we have lost many well qualified candidates due to the unpleasant
   14 neighborhood and environment.
   15         12.   I have had at least 10 candidates for administrative or managerial
   16 roles decline an offer because of concern for their safety or the conditions in the
   17 area. Approximately 25-40% of candidates decline offers or interviews based
   18 solely on the location. This never used to be the case.
   19         13.   In order to combat some of the deteriorating conditions, we have
   20 completely fenced in our property to prevent individuals from camping on our
   21 grounds and to keep the used needles from being fed into our exterior drains from
   22 the rampant narcotics use.
   23         14.   I was forced to replace roll up doors and add sections of fence due to
   24 individuals constantly urinating on them, a cost of $25,000.
   25         15.   Additionally, I have had to significantly increase our exterior
   26 maintenance by washing and sanitizing the perimeter of our facility daily. In some
   27 cases, we have to clean multiple times a day, in order to maintain cleanliness. I
   28 spend $5,000 a year – a cost I did not previously have – on maintaining the

                                                  2
Case 2:20-cv-02291-DOC-KES Document 265-2 Filed 04/12/21 Page 56 of 78 Page ID
                                  #:5926

    1 perimeter of the property.
    2         16.   In fact, one staff member now dedicates 25% of his time to
    3 maintaining the perimeter and external areas of our facility. This cost is around
    4 $10,000 per year.
    5         17.   I invite the court to watch the following footage:
    6 https://abc7.com/society/las-homeless-aerial-tour-of-skid-row-epicenter-of-
    7 crisis/5344680/
    8         This is a video that was taken on June 13, 2019 by Chris Christi and posted
    9 on ABC7.com with his commentary. Based on my own knowledge and
   10 experience, it accurately depict the conditions on Skid Row that day. Specifically,
   11 at 0:32-1:00 the video shows the corner of 6th and Crocker within a couple
   12 hundred feet of the building. The video shows mounds of trash with tents,
   13 structures, and other property completely blocking sidewalks and spilling into the
   14 streets.
   15         18.   Every day I hear police or ambulance sirens, fights, yelling, and
   16 complaints by employees about some new incident. Every day I endure the odor of
   17 urine, feces, and rotting filth. Every day I see drugs being sold or used, see human
   18 beings walking around like zombies or passed out in gutters in a drug-induced
   19 coma. Every day, I am subject to risk of disease, assault, or fire. Every day I risk
   20 my own health and safety, and that of my family, just to come to work.
   21         19.   The Covid pandemic has made things worse. Operation Healthy
   22 Streets (“OHS”), an initiative implemented by the City to clean and disinfect the
   23 sidewalks, has been put on hold. Without LA Sanitation spraying down the
   24 sidewalks as part of OHS, there has been a significant increase in trash and debris
   25 piling up.
   26         20.   I declare under penalty of perjury under the laws of the United States
   27 of America that the foregoing is true and correct.
   28

                                                  3
Case 2:20-cv-02291-DOC-KES Document 265-2 Filed 04/12/21 Page 57 of 78 Page ID
                                  #:5927
                                                                                  Case 2:20-cv-02291-DOC-KES Document 265-2 Filed 04/12/21 Page 58 of 78 Page ID
                                                                                                                    #:5928



                                                                                   1                         DECLARATION OF DONALD STEIER
                                                                                   2         I, Donald Steier, do state and declare as follows:
                                                                                   3         1.    My name is Don Steier. I make this declaration under oath, and could
                                                                                   4   and would so testify if called.
                                                                                   5         2.    I am the Chairperson for the LA Alliance for Human Rights (“LA
                                                                                   6   Alliance”), an unincorporated association formed in 2019 to find ways to compel
                                                                                   7   action by the City and County to address the humanitarian crisis on our streets. LA
                                                                                   8   Alliance consists of residents, small businesses, non-profits, service providers,
                                                                                   9   community leaders, employees, and current and formerly homeless individuals—both
                                                                                  10   sheltered and unsheltered—who support a balanced solution for the community by
                                 TELEPHONE 310-826-4700; FACSIMILE 310-826-4711
Spertus, Landes & Umhofer, LLP




                                                                                  11   increasing beds and services, and ensuring clean and safe streets for everyone. There
                                         1990 SOUTH BUNDY DR., SUITE 705




                                                                                  12   is no formal roster of membership, and anyone can join by signing up on the website.
                                              LOS ANGELES, CA 90025




                                                                                  13         3.    I am an attorney licensed to practice in California since 1974. I served
                                                                                  14   with the Los Angeles District Attorney’s office during the 1970s, after which I left to
                                                                                  15   enter into private practice.
                                                                                  16         4.    In 1985 I incorporated Central City East Association (CCEA), a property
                                                                                  17   owners association focused on the Skid Row area. I have served as CCEA’s General
                                                                                  18   Counsel continuously since that time. CCEA has managed the Downtown Industrial
                                                                                  19   Business Improvement District (BID) since 1999. The BID provides maintenance
                                                                                  20   and security services for the downtown industrial district which includes the Skid
                                                                                  21   Row area. The Skid Row area is approximately 50 square blocks, and only consists
                                                                                  22   of a 0.4 mile area in downtown Los Angeles.
                                                                                  23         5.    As a result of my position as General Counsel, I have been visiting the
                                                                                  24   Skid Row area very regularly for the past 35 years. I have spent some part of almost
                                                                                  25   every day in communication with the organization personnel. I have received almost
                                                                                  26   weekly updates, log entries, videos, and photographs of the activities in the area. The
                                                                                  27   security logs are prepared by the BID security personnel, which I review.
                                                                                  28
                                                                                                                           1
                                                                                                                DECLARATION OF DON STEIER
                                                                                  Case 2:20-cv-02291-DOC-KES Document 265-2 Filed 04/12/21 Page 59 of 78 Page ID
                                                                                                                    #:5929



                                                                                   1        6.     During the past 35 years I have appeared before the LA City Council,
                                                                                   2   various Council Committees, and have met with most of the relevant public officials
                                                                                   3   in office at the time. I have been familiar with any significant municipal legislation
                                                                                   4   impacting the Skid Row area during those 35 years. In 1985 I testified before the LA
                                                                                   5   Planning Commission to advocate against the “Containment Policy” in the Skid
                                                                                   6   Row/Industrial District.
                                                                                   7        7.     I have represented CCEA in all litigation in which the organization has
                                                                                   8   been involved. I have been involved in litigation involving homeless issues during
                                                                                   9   the past including suits brought by Legal Aid of Los Angeles, and the ACLU. I have
                                                                                  10   watched the Skid Row area decline tremendously in the last several years, in no small
                                 TELEPHONE 310-826-4700; FACSIMILE 310-826-4711
Spertus, Landes & Umhofer, LLP




                                                                                  11   part because of the myriad lawsuits brought against the City and County. The
                                         1990 SOUTH BUNDY DR., SUITE 705




                                                                                  12   conditions on Skid Row are the worst they have ever been, and those that suffer the
                                              LOS ANGELES, CA 90025




                                                                                  13   most are those left on the street without help. Often when there is a crisis—for
                                                                                  14   example a fire, or violent attack—BID security personnel are the first ones on the
                                                                                  15   scene and attempting to help. But the BIDs small security staff is ill equipped to deal
                                                                                  16   with the death and misery in the Skid Row area today.
                                                                                  17        8.     Fires occur in the Skid Row area nearly every day, and sometimes sadly
                                                                                  18   someone is inside. On April 7, 2021 an elderly disabled man—who was confined to
                                                                                  19   a wheelchair and took fentanyl to manage his chronic pain—burned to death, unable
                                                                                  20   to escape the fire that engulfed his tent on Towne Avenue in Skid Row. BID security
                                                                                  21   was on scene prior to any fire department personnel, and attempted to put the fire out
                                                                                  22   but was unsuccessful.
                                                                                  23        9.     In 1976 the City adopted the “Blue Book Plan” which effected a policy of
                                                                                  24   “Containment” within the Skid Row area—effectively trying to “contain” the “people
                                                                                  25   problem” so neighboring communities would remain unaffected. At the same time
                                                                                  26   the County concentrated the majority of its social services within the Skid Row area,
                                                                                  27   most notably Department of Public Social Services, which brought individuals from
                                                                                  28   outside the area into the area and often provided vouchers for people to stay in the
                                                                                                                                   2
                                                                                                                 DECLARATION OF DON STEIER
                                                                                  Case 2:20-cv-02291-DOC-KES Document 265-2 Filed 04/12/21 Page 60 of 78 Page ID
                                                                                                                    #:5930



                                                                                   1   hotels and SROs (single room occupancy) within Skid Row. The combination of
                                                                                   2   these two efforts effectively brought the poorest and most vulnerable from the entire
                                                                                   3   community into the Skid Row area, and then kept them there.
                                                                                   4        10.      As the homelessness crisis grew in the 1980s and 1990s, and notably with
                                                                                   5   the explosion of the drug market, the City and County offered insufficient relief in
                                                                                   6   terms of shelter beds, drug rehabilitation, law enforcement, and mental health
                                                                                   7   assistance.
                                                                                   8        11.      In 2016 former City Councilmember Jose Huizar introduced a motion to
                                                                                   9   rescind the “failed policy of containment” acknowledging the discrepancy between
                                                                                  10   “[the] proportion of services available to homeless individuals citywide versus where
                                 TELEPHONE 310-826-4700; FACSIMILE 310-826-4711
Spertus, Landes & Umhofer, LLP




                                                                                  11   those individuals live, given that recent data indicates that 85 percent of the homeless
                                         1990 SOUTH BUNDY DR., SUITE 705




                                                                                  12   population lives outside of downtown, but that services have historically been
                                              LOS ANGELES, CA 90025




                                                                                  13   centered in the downtown Skid Row area.” The motion passed 14-0, but nothing has
                                                                                  14   changed.
                                                                                  15        12.      Despite the City’s formal dis-adoption, the Containment Policy is still in
                                                                                  16   practice today. The County continues to concentrate services in the Skid Row area,
                                                                                  17   including Mental Health, Social Services, Public Health, housing, food programs, and
                                                                                  18   recently critical, Covid-19 injections. Development of SROs (single room
                                                                                  19   occupancy), emergency housing, and other housing for persons experiencing
                                                                                  20   homelessness (PEH) has been concentrated in Skid Row for years. The City provides
                                                                                  21   storage bins in Skid Row for PEH, but attempts to provide similar projects in other
                                                                                  22   places of the City have been rejected. LA County-funded services, including Social
                                                                                  23   Services, continued to be concentrated in Skid Row.
                                                                                  24        13.      The City is enforcing laws outside of Sid Row, but not inside Skid Row
                                                                                  25   which further supports “containment” in the area, and also subjects those residing
                                                                                  26   within Skid Row to increased crime and squalor. For example, in the Mitchell
                                                                                  27   settlement the City has foregone enforcement of certain provisions of the Los
                                                                                  28   Angeles Municipal Code (LAMC) intended to maintain clean and clear sidewalks and
                                                                                                                            3
                                                                                                            DECLARATION OF DON STEIER
                                                                                  Case 2:20-cv-02291-DOC-KES Document 265-2 Filed 04/12/21 Page 61 of 78 Page ID
                                                                                                                    #:5931



                                                                                   1   streets. In other areas of the city anti-drug and anti-prostitution laws are enforced;
                                                                                   2   within the containment area open drug use and sales and blatant prostitution are
                                                                                   3   completely ignored. Street clean-ups and targeted encampment reduction with offers
                                                                                   4   of shelter for entire areas occurs elsewhere in the City, including the Echo Park
                                                                                   5   closure and the Rose/Penmar “Encampment to Home” effort, but never Skid Row.
                                                                                   6        14.    The County regularly releases inmates who have no home to go back to,
                                                                                   7   directly from their main facility downtown, just a few blocks from Skid Row. With
                                                                                   8   the concentration of services, and continued “containment” policy, those recently-
                                                                                   9   incarcerated individuals head directly to Skid Row. Often those individuals have
                                                                                  10   acute physical or mental health concerns but are released anyway.
                                 TELEPHONE 310-826-4700; FACSIMILE 310-826-4711
Spertus, Landes & Umhofer, LLP




                                                                                  11        15.    At the start of the pandemic, City Council voted to stop basic
                                         1990 SOUTH BUNDY DR., SUITE 705




                                                                                  12   encampment clean-ups, including sanitizing sidewalks and removal of trash and
                                              LOS ANGELES, CA 90025




                                                                                  13   human waste. Comprehensive cleanings have resumed in other places in the City, but
                                                                                  14   not in Skid Row. Trash, needles, human waste, and food have accumulated in and
                                                                                  15   around encampments in Skid Row for over a year in the name of “health safety.”
                                                                                  16        16.    Increasingly PEH are both suspects and victims in criminal activity. In
                                                                                  17   reviewing the 2020 Central Division crime statistics, the difference between
                                                                                  18   homeless-related crime in Central Division (where Skid Row is most located) and the
                                                                                  19   rest of the city is stark. From 2018 to 2019 there was an increase of 33 percent in
                                                                                  20   homicides against a homeless victim in Central Bureau, despite the citywide rate
                                                                                  21   rising only 5 percent. Violent crimes with an identified homeless suspect rose 48.1
                                                                                  22   percent in Central Division from 2019-2020 (22.5 percent citywide) and property
                                                                                  23   crimes with an identified homeless suspect rose 27.9 percent in Central Division (18
                                                                                  24   percent citywide). Homicides in Central Division with an identified homeless suspect
                                                                                  25   increased by 175 percent from 2018 to 2019.
                                                                                  26        17.    Residents of the Skid Row area encounter daily fire risks, made worse by
                                                                                  27   the City and County’s current refusal to provide sanitation services to these areas.
                                                                                  28
                                                                                                                           4
                                                                                                                DECLARATION OF DON STEIER
                                                                                  Case 2:20-cv-02291-DOC-KES Document 265-2 Filed 04/12/21 Page 62 of 78 Page ID
                                                                                                                    #:5932



                                                                                   1         I declare under penalty of perjury under the laws of the United States of
                                                                                   2   America that the foregoing is true and correct, and that this Declaration was executed
                                                                                   3   this 12th day of April 2021, at Los Angeles, California.
                                                                                   4
                                                                                   5
                                                                                                                              _______________________________
                                                                                   6                                          Donald Steier
                                                                                   7
                                                                                   8
                                                                                   9
                                                                                  10
                                 TELEPHONE 310-826-4700; FACSIMILE 310-826-4711
Spertus, Landes & Umhofer, LLP




                                                                                  11
                                         1990 SOUTH BUNDY DR., SUITE 705




                                                                                  12
                                              LOS ANGELES, CA 90025




                                                                                  13
                                                                                  14
                                                                                  15
                                                                                  16
                                                                                  17
                                                                                  18
                                                                                  19
                                                                                  20
                                                                                  21
                                                                                  22
                                                                                  23
                                                                                  24
                                                                                  25
                                                                                  26
                                                                                  27
                                                                                  28
                                                                                                                           5
                                                                                                                DECLARATION OF DON STEIER
                                                                             Case 2:20-cv-02291-DOC-KES Document 265-2 Filed 04/12/21 Page 63 of 78 Page ID
                                                                                                               #:5933



                                                                              1                           DECLARATION OF DEISY SUAREZ
                                                                              2   I, Deisy Suarez, do state and declare as follows:
                                                                              3         1.     I am a resident of and business owner in downtown Los Angeles. I live
                                                                              4   and work on 5th Street (“5th”) and Broadway Street (“Broadway”). I am a proud
                                                                              5   mother of two young children. Due to the violence and disease surrounding the
                                                                              6   encampments throughout downtown, I fear for our safety each time we leave our
                                                                              7   home. When I first moved here there was some presence of persons experiencing
                                                                              8   homelessness downtown, but it was nothing like it is now. Encampments have
                                                                              9   expanded and so has the property occupying the streets. In fact, the crisis has become
                                                                             10   so bad that the fear has become almost paralyzing, often preventing me from leaving
                            TELEPHONE 310-826-4700; FACSIMILE 310-826-4711
Spertus, Landes & Umhofer, LLP




                                                                             11   the building by foot.
                                    1990 SOUTH BUNDY DR., SUITE 705




                                                                             12         2.     Given my children’s young age, I use a stroller when traveling on foot.
                                         LOS ANGELES, CA 90025




                                                                             13   The increase in homeless persons and their property on the streets hinders my ability
                                                                             14   to freely travel the public sidewalks with the stroller and it regularly puts my
                                                                             15   children’s lives in danger. I find it extremely difficult to traverse 3rd Street and Main
                                                                             16   Street, between 7th and 8th Street along Maple Street, along the east side of Los
                                                                             17   Angeles Street between Winston and 5th Street, between 5th and 6th Street on Los
                                                                             18   Angeles Street, and along Main Street between 6th and 7th Street.
                                                                             19         3.     Some of these routes are blocked by street vendors who become
                                                                             20   extremely aggressive when I come near them. Their belongings or “shops” take up
                                                                             21   the entire sidewalk, and on other streets, tents and personal belongings fill the
                                                                             22   sidewalk, making it difficult or impossible for a person with a stroller or someone in a
                                                                             23   wheelchair to pass. When I ask individuals to move themselves or their belongings
                                                                             24   so that I and my children can pass by, I’m often met with outright aggression.
                                                                             25   Occasionally, the aggression begins before I even ask them to move. As a result, I
                                                                             26   am frequently forced to walk, with my children in their strollers, in the street
                                                                             27   imperiled by moving cars, trucks, and cyclists, to reach our destination because the
                                                                             28   streets are blocked by individuals and their belongings. As the mother of young
                                                                                                                             1
                                                                                                         DECLARATION OF DEISY SUAREZ
                                                                             Case 2:20-cv-02291-DOC-KES Document 265-2 Filed 04/12/21 Page 64 of 78 Page ID
                                                                                                               #:5934



                                                                              1    children, the situation makes me feel extremely vulnerable walking on the streets, and
                                                                              2    I certainly would never feel comfortable with my children playing anywhere outside
                                                                              3    of my home, including downtown’s public spaces, even if they were monitored.
                                                                              4         4.     My business has also been negatively impacted by the homeless crisis in
                                                                              5    Downtown Los Angeles. I own Desuar Spa, a day spa that is located in the same
                                                                              6    building where my family lives. At least a few times a month, my staff and I receive
                                                                              7    phone calls from clients canceling their appointments because they are afraid of
                                                                              8    getting out of the car or walking to the building. The hotel concierges at the
                                                                              9    Intercontinental and the Weston have expressed safety concerns for guests looking to
                                                                             10    visit the day spa. Sometimes, there are individuals asleep on the sidewalk in front of
                            TELEPHONE 310-826-4700; FACSIMILE 310-826-4711
Spertus, Landes & Umhofer, LLP




                                                                             11    my business, making it difficult, and unnerving for individuals to enter the building.
                                    1990 SOUTH BUNDY DR., SUITE 705




                                                                             12    The increase in homeless persons living and sleeping outside of my business has
                                         LOS ANGELES, CA 90025




                                                                             13    made it difficult for me to retain staff. Multiple staff members have quit as a direct
                                                                             14    result of frightening interactions with homeless individuals. And, I have struggled to
                                                                             15    recruit new staff members because of the danger the location of the spa poses.
                                                                             16         5.     Apart from the dangers, the general conditions of the street have
                                                                             17    deteriorated significantly in recent years. Alongside the encampments, rodents, trash,
                                                                             18    and filth, including fecal matter, have become common sightings when I try and
                                                                             19    move about downtown. This has made downtown much more unsightly, unclean,
                                                                             20    and off putting in recent years. No doubt these conditions also affect customer’s
                                                                             21    opinions of my business and the ability for me to attract new customers. I have seen
                                                                             22    the crisis getting so much worse in the last year, with more persons experiencing
                                                                             23    homelessness than ever before; it is heartbreaking to see so many people in crisis.
                                                                             24   //
                                                                             25   //

                                                                             26   //

                                                                             27   //

                                                                             28   //
                                                                                                                       2
                                                                                                          DECLARATION OF DEISY SUAREZ
                                                                             Case 2:20-cv-02291-DOC-KES Document 265-2 Filed 04/12/21 Page 65 of 78 Page ID
                                                                                                               #:5935



                                                                              1         I declare under penalty of perjury under the laws of the United States of
                                                                              2   America that the foregoing is true and correct, and that this Declaration was
                                                                              3   executed this 12th day of April 2021, in Los Angeles, California.
                                                                              4
                                                                              5
                                                                                                                        _______________________________
                                                                              6                                         Deisy Suarez
                                                                              7
                                                                              8
                                                                              9
                                                                             10
                            TELEPHONE 310-826-4700; FACSIMILE 310-826-4711
Spertus, Landes & Umhofer, LLP




                                                                             11
                                    1990 SOUTH BUNDY DR., SUITE 705




                                                                             12
                                         LOS ANGELES, CA 90025




                                                                             13
                                                                             14
                                                                             15
                                                                             16
                                                                             17
                                                                             18
                                                                             19
                                                                             20
                                                                             21
                                                                             22
                                                                             23
                                                                             24
                                                                             25
                                                                             26
                                                                             27
                                                                             28
                                                                                                                      3
                                                                                                         DECLARATION OF DEISY SUAREZ
Case 2:20-cv-02291-DOC-KES Document 265-2 Filed 04/12/21 Page 66 of 78 Page ID
                                  #:5936


    1                     DECLARATION OF LEANDRO SUAREZ
    2   I, Leandro Suarez, state and declare as follows:
    3         1.     Except as otherwise stated, I have personal and firsthand knowledge
    4 of the facts set forth herein and, if called as a witness, I could and would testify
    5 competently thereto under oath.
    6         2.     I was a chief petty officer (“CPO”) in the United States Navy and
    7 served for over 23 years, retiring in 2020. I normally live with my sister, Deisy
    8 Suarez, at Fifth Street and Broadway four days of the week. I am a member of
    9 the LA Alliance for Human Rights.
  10          3.     While stationed off the coast of Southern California, I was involved
  11 in an accident that resulted in the amputation of my right leg and my left big toe.
  12 After nearly two years I was healthy enough to use a prosthetic leg, but I still
  13 suffer from lower back problems and problems with my toes, knees, and feet.
  14 Currently, I can manage walk for five to eight minutes at a time with the
  15 assistance of two crutches before needing to sit down. Because of my limited
  16 mobility with the prosthetic, I rely on an electric wheelchair for most of my daily
  17 activities e.g., walking the dog, grocery shopping, or going “long” distances.
  18          4.     Navigating the streets of Downtown Los Angeles is nearly
  19 impossible for me, and I am often confined to my block at Fifth and Broadway.
  20 The swelling number of persons living on the streets with their possessions
  21 severely limit my ability to travel by wheelchair throughout downtown Los
  22 Angeles. I cannot traverse most of the sidewalks within the area known as “Skid
  23 Row”.
  24          5.     In the best of times, streets that contain businesses with outdoor
  25 patios, chairs, or other decorative materials pose a particularly difficult problem
  26 for me. The law requires businesses to ensure a certain portion of the sidewalk
  27 remain clear. Unfortunately, homeless persons openly camp in front of these
  28 establishments, effectively blocking the entire sidewalk. This leaves no space for

                                                -1-
                              DECLARATION OF LEANDRO SUAREZ
Case 2:20-cv-02291-DOC-KES Document 265-2 Filed 04/12/21 Page 67 of 78 Page ID
                                  #:5937


    1 me to move on the sidewalk in my wheelchair, so I have to double back and find
    2 an alternate route to my destination. Occasionally, this means going back to the
    3 corner and traveling on the other side of the street. However, frequently,
    4 especially since the Covid-19 epidemic and the City’s apparent decision not to
    5 ask any tents to move even to provide access, both sides of the street are blocked
    6 forcing me to find completely alternate streets to use. This is a laborious, time-
    7 consuming, and dangerous process. And the constant backtracking limits my
    8 ability to travel within the city because my wheelchair is not made for long
    9 distances. But my only other choice to travel in the middle of the street, often
  10 against oncoming traffic.
  11          6.    Originally when I encountered this issue, I would ask the
  12 individuals to move themselves or their belongings. They often became
  13 aggressive with me, demanding that I prove I “own the sidewalk,” or that I give
  14 them cigarettes or other items as a “tax” for moving. More often than not, people
  15 simply refused to move or even acknowledge my presence at all, again, forcing
  16 me to find a curb, cross to the other side of the street, and hope that there will be
  17 enough public walkway for my wheelchair to fit through so that I can complete a
  18 simple errand, task, or outing.
  19          7.    The buildup of goods and persons on the streets prevents me from
  20 freely traveling throughout the area. I am limited in the distance and the places I
  21 can travel because my electric wheelchair has a limited battery life. Streets being
  22 blocked with property and people forces me to constantly adapt my route.
  23 Because I cannot be certain about how far I will need to travel or how long it will
  24 take me to reach a destination I am limited in where I attempt to travel. And
  25 sometimes I am prevented from even reaching my destination. This leads me to
  26 avoid leaving the home on many occasions to prevent the frustration and
  27 inconvenience of traveling the city streets.
  28

                                               -2-
                              DECLARATION OF LEANDRO SUAREZ
Case 2:20-cv-02291-DOC-KES Document 265-2 Filed 04/12/21 Page 68 of 78 Page ID
                                  #:5938


    1         8.     My difficulties are exacerbated when construction projects limit the
    2 sidewalk further because while a makeshift walkway usually exists, the walkway
    3 is often blocked by homeless persons or their property. Similar to other
    4 situations, my requests that the individuals move are often rebuffed, preventing
    5 me from descending down the ramp or having full and free access to public
    6 sidewalks or the ability to travel the streets.
    7         9.     Since the Covid-19 pandemic this situation has worsened
    8 dramatically. Previously the immense amount of foot traffic or open businesses
    9 through certain areas of downtown effectively prevented homeless encampments
  10 from moving in. While these areas were in use by large numbers of people or in
  11 use by a business, homeless individuals had less space and time to setup tents and
  12 the City had an incentive to keep foot traffic moving. Now that the streets have
  13 been practically empty of workers and tourists and many businesses have closed,
  14 encampments have further encroached onto the already limited public walkways.
  15 Encampments have also become much more entrenched than they were
  16 previously. It is not uncommon to see full makeshift structures featuring metal or
  17 wood walls, support beams, and carpeting or other flooring alongside the usual
  18 tarps and tents. In many cases it would now be impossible for these individuals
  19 to move their property so I could pass even if asked. It now feels impossible for
  20 me to traverse the sidewalks.
  21          10.    For example, the parking lot near Main Street and Los Angeles
  22 Street used to allow for shoppers to park and access the shopping near Union
  23 Station. Now the entire area is blocked off by a massive encampment. There is
  24 no longer anyway for me to pass, and even if I could, I would not feel safe
  25 enough to do so.
  26          11.    With this recent expansion it appears that many homeless persons
  27 feel that they have more ownership of the area where they are encamped. The
  28 City and County’s inaction with respect to these individuals has led them to

                                                -3-
                              DECLARATION OF LEANDRO SUAREZ
Case 2:20-cv-02291-DOC-KES Document 265-2 Filed 04/12/21 Page 69 of 78 Page ID
                                  #:5939


    1 believe that they have a right to live on the sidewalk by occupying a section of
    2 sidewalk for a long period of time. This has made them more defensive and
    3 increased the verbal abuse I already received from many individuals when I
    4 attempt to travel down public walkways. Frequently now, homeless persons seek
    5 to engage in a conversation which is occasionally benign and frequently hostile.
    6 I now have a greater fear that I will be berated or attacked merely for traveling
    7 outside and avoid as many interactions as possible.
    8         12.    Additionally, with the expansion of the encampments has come an
    9 expansion of the trash, disease, and filth on the sidewalks of our city. This
  10 includes rodents, insects, and human waste. Apart from the sidewalk being
  11 physically blockaded these conditions make me feel unsafe to travel the streets
  12 for fear of contracting an illness. The conditions that the City has allowed to
  13 become commonplace are intolerable and severely detract from the basic
  14 enjoyment of my life. I feel I am trapped within my home.
  15
  16    I declare under penalty of perjury under the laws of the State of California that
  17    the foregoing is true and correct, and that this Declaration was executed this 10th
  18    day of April at Los Angeles, California.
  19
  20
                                               Leandro Suarez
  21
  22
  23
  24
  25
  26
  27
  28

                                                -4-
                              DECLARATION OF LEANDRO SUAREZ
Case 2:20-cv-02291-DOC-KES Document 265-2 Filed 04/12/21 Page 70 of 78 Page ID
                                  #:5940
Case 2:20-cv-02291-DOC-KES Document 265-2 Filed 04/12/21 Page 71 of 78 Page ID
                                  #:5941
Case 2:20-cv-02291-DOC-KES Document 265-2 Filed 04/12/21 Page 72 of 78 Page ID
                                  #:5942
Case 2:20-cv-02291-DOC-KES Document 265-2 Filed 04/12/21 Page 73 of 78 Page ID
                                  #:5943




     1 property. My employees and I cannot walk anywhere in the area and are
     2 constantly subject to the risk of disease due to the putrid conditions outside the
     3   business. The City and the County have offered no assistance to me and have
     4 taken no steps to address the impact of the homelessness crisis on my business or
     5   to enforce the laws that are broken daily in the area.
     6         I declare under penalty of perjury under the laws of the State of California
     7   that the foregoing is true and correct, and that this Declaration was executed this
     8   3rd day of April 2021, at Los Angeles, California.
     9
    10
                                                 Harry Tashdjian
    11
    12
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28

                                                 -4-
                               DECLARATION OF HARRY TASHDJIAN
Case 2:20-cv-02291-DOC-KES Document 265-2 Filed 04/12/21 Page 74 of 78 Page ID
                                  #:5944


    1                   DECLARATION OF CHARLES VAN SCOY
    2   I, Charles Van Scoy, state and declare as follows:
    3         1.     Except as otherwise stated, I have personal and firsthand knowledge
    4 of the facts set forth herein and, if called as a witness, I could and would testify
    5 competently thereto under oath.
    6         2.     I was born on March 27, 1955. I have been homeless or lived in
    7 shelters at various points in time over the last few decades. Sometime after 2010
    8 I moved Long Beach Rescue Mission (“LBRM”), where I lived for two or three
    9 years. I now live in in the Union Rescue Mission (URM) located on 545 San
  10 Pedro St., Los Angeles, CA 90013. I have been living at URM for three years
  11 and am part of their Ambassador program.
  12          3.     Due to various illnesses, I am confined to a wheelchair. As a result,
  13 I depend on Access Services, Los Angeles County’s Paratransit program, when
  14 traveling further distances within the city.
  15          4.     The buildup of tents, personal belongings, people, and debris on the
  16 public sidewalks prevent me from traveling on the sidewalks. And, because the
  17 sidewalks are obstructed, I can only travel to the Access pick-up spot
  18 immediately outside of URM. If I try to travel anywhere else, I would be
  19 required to travel in the middle of the street and risk death or serious bodily
  20 injury.
  21          5.     I do not feel safe traveling on the streets. People on the streets are
  22 constantly asking to buy drugs or attempting to sell drugs to me and others.
  23          6.     The increase in debris on the streets has led to a rodent infestation.
  24 Every night I see rats running around on the streets next to URM. The build-up
  25 of tents and personal belongings on the public sidewalks greatly interferes with
  26 any traveling outside of my home, and the increase in violence on the streets of
  27 the Skid Row prevent me from leaving my home at all after dusk.
  28
                                                -1-
                             DECLARATION OF CHARLES VAN SCOY
Case 2:20-cv-02291-DOC-KES Document 265-2 Filed 04/12/21 Page 75 of 78 Page ID
                                  #:5945


    1         I declare under penalty of perjury under the laws of the State of California
    2   that the foregoing is true and correct, and that this Declaration was executed this
    3   1st day of April, 2021, at Los Angeles, California.
    4
                                  /s/ Signed with Permission; unable to sign personally
    5
                                               Charles Van Scoy
    6
    7
    8
    9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                -2-
                             DECLARATION OF CHARLES VAN SCOY
Case 2:20-cv-02291-DOC-KES Document 265-2 Filed 04/12/21 Page 76 of 78 Page ID
                                  #:5946


    1                      DECLARATION OF LUIS ZALDIVAR
    2 I, Luis Zaldivar, state and declare as follows:
    3         1.     Except as otherwise stated, I have personal and firsthand knowledge
    4 of the facts set forth herein and, if called as a witness, I could and would testify
    5 competently thereto under oath.
    6         2.     I have been living on Skid Row for approximately the last 25 years.
    7 I immigrated to America from Cuba with my family. Originally my family
    8 moved together to Pomona. However, I became homeless about a year after my
    9 divorce in 1983 when I had nowhere else to live.
  10          3.     During my many years on Skid Row, I have been in and out of
  11 prison and county jail, but I have always been released back onto Skid Row. I
  12 am currently on parole; the parole office I need access to is on Alameda St.
  13          4.     I used to receive social security, but since I was released from
  14 custody I haven’t been eligible to receive social security because there’s
  15 confusion with my birthdate, which apparently doesn’t match my social security
  16 information. I think the problem may have been caused because my personal
  17 property, likely including my social security information, was stolen while I was
  18 in prison, and my items were left on the street.
  19          5.     It has been extremely hard to survive since I have lost any form of
  20 benefits. I am left to ask for handouts from friends and other persons attempting
  21 to survive on the street because I get no help from the government. Frequently
  22 when I seek services, I’m asked if I have the appropriate paperwork, which
  23 changes depending on the service and who is at the counter that day. It is also
  24 difficult because I cannot read or write, so I don’t understand what documents are
  25 necessary, and I am afraid to leave my things behind while seeking services
  26 because of theft or fire risk.
  27          6.     This situation has made it extremely hard to survive on the street
  28 and has had adverse effects on my health. Currently I have blood sugar issues,

                                                -1-
                                DECLARATION OF LUIS ZALDIVAR
Case 2:20-cv-02291-DOC-KES Document 265-2 Filed 04/12/21 Page 77 of 78 Page ID
                                  #:5947


    1 high blood pressure, and high degrees of back pain all caused by my life on the
    2 street. I have lost count of the number of pills I have been prescribed, and
    3 because I cannot read or write, I am unable to interpret how doctors have asked
    4 me to take my medication.
    5         7.    Additionally, I have undergone bouts of depression due to the living
    6 conditions in Skid Row. I used to use cocaine just to escape, but I am clean and
    7 sober now, and looking for help.
    8         8.    Living on Skid Row is very dangerous. I have seen murders, arson,
    9 gang activity, and violent attacks. The crime seems to be getting worse, and
  10 there are more people than I have ever seen living on the streets. I worry that the
  11 longer I stay, the more likely I am to become a victim.
  12          9.    The circumstances are so bad that I would take any housing offered
  13 to me even if it just meant having only a shower and a toilet. Being illiterate has
  14 prevented me from applying to many services because I do not understand the
  15 normal application processes and nobody with the City or County has indicated
  16 an alternate method of application that I could use.
  17          10.   The longer I stay on Skid Row I know it is more likely I will die
  18 either from violence or health issues from being on the street. I am asking for
  19 help.
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                               -2-
                               DECLARATION OF LUIS ZALDIVAR
Case 2:20-cv-02291-DOC-KES Document 265-2 Filed 04/12/21 Page 78 of 78 Page ID
                                  #:5948
